Citation Nr: 1007837	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left shoulder tear, 
posterior labrum, also claimed as left shoulder fracture.

2.  Entitlement to service connection for cervical 
radiculopathy C6, C7, left upper extremity, claimed as left 
arm condition.

3.  Entitlement to service connection for cervical myositis, 
claimed as cervical condition.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran's September 2005 notice of 
disagreement, in addition to the above indicated issues, also 
expressed disagreement with a denial of entitlement to 
individual unemployability.  However, as a September 2006 
rating decision granted the Veteran's claim of entitlement to 
individual unemployability, such issue is no longer in 
appellate status.

The Board notes that the Veteran raised in his claim dated in 
March 2005 claims for entitlement to an increased disability 
rating for service-connected asthma and residuals of a left 
wrist fracture. These issues have not yet been developed or 
certified on appeal. Accordingly, they are referred to the RO 
for such further development as may be necessary.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in April 2006 at the San Juan RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.

This case was previously before the Board in March 2008 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in March 2008 and 
was remanded, in part, for the RO to make attempts to obtain 
any records of the Veteran's treatment from the United States 
Naval Hospital Roosevelt Roads (NHRR) dated in 1986 and, 
after obtaining authorization from the Veteran, to obtain any 
records of the Veteran's treatment from Dr. M. Hidalgo.

Review of the claims folder does not reveal any attempt to 
obtain any records of the Veteran's reported treatment at the 
NHRR.  In addition, the claims folder does not reveal any 
attempt to obtain the records of the Veteran's treatment by 
Dr. M. Hidalgo, including any attempt to obtain the Veteran's 
authorization to obtain these records.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim must be remanded for attempts to be made to 
obtain any records of the Veteran's treatment at NHRR and to 
acquire, after obtaining authorization from the Veteran, any 
records of the Veteran's treatment by Dr. M. Hidalgo.

The Veteran is entitled to a VA medical examination based 
upon a review of the evidence of record.  38 C.F.R. § 
3.159(c)(4) (2009).  If any records are obtained and 
associated with the claims folder from NHRR and/or Dr. M. 
Hidalgo, pursuant to this remand, an addendum to the May 2009 
VA Compensation and Pension examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain United States Naval 
Hospital Roosevelt Roads treatment 
records pertaining to the Veteran dated 
in 1986, and associate them with the 
claims file.  

2.  Request that the Veteran provide 
records, or a completed authorization 
form, for the RO to attempt to obtain 
records on his behalf pertaining to 
treatment by Dr. M. Hidalgo.  

3.  If records are obtained and 
associated with the claims folder from 
NHRR and/or Dr. M. Hidalgo., the RO 
should forward the claims folder to the 
examiner who conducted the May 2009 
examination for preparation of an 
addendum that takes into account all 
relevant evidence of record.  The 
examiner should provide an opinion 
regarding whether any left shoulder 
condition; cervical radiculopathy, C6, 
C7, left upper extremity; and/or cervical 
myositis found to be present is at least 
as likely as not (50 percent or greater 
possibility) related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided.  
If the original examiner is not available 
or feels that another examination is 
required to provide the opinion, the 
Veteran should be scheduled for another 
VA examination regarding the Veteran's 
claims of entitlement to service 
connection for left shoulder condition; 
cervical radiculopathy, C6, C7, left 
upper extremity; and cervical myositis.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


